   Case 19-61608-grs      Doc 798  Filed 07/23/20 Entered 07/23/20 12:20:24           Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                             THE HONORABLE Gregory R. Schaaf




     IN RE:                                                          CASE NUMBER 19-61608
       Americore Holdings, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 07/23/2020                                                               TIME: 09:00

     ISSUE:
      583 05/21/2020       Notice of Claim of Liens Against Ellwood Debtors Filed by Pelorus
                           Equity Group, Inc.. (Attachments: # 1 Exhibit 1 - Note # 2 Exhibit 2
                           (Modification Agreement) # 3 Exhibit 3 (Mortgage) # 4 Exhibit 4
                           (Collateral Security Agreement) # 5 Exhibit 5 (UCC Financing
                           Statement) # 6 Exhibit 6 (Pledge Agreement) # 7 Exhibit 7 (UCC
                           Financing Statement) # 8 Exhibit 8 (PledgeAgreementAmCapital) # 9
                           Exhibit 9 (UCC AmCapital) # 10 Exhibit 10 (Guaranty White) # 11
                           Exhibit 11 (CSA EMC Operations) # 12 Exhibit 12 (UCC EMC) # 13
                           Exhibit 13 (Reaff White) # 14 Exhibit 14 (Subordination Agreement))
                           (Back, Adam)

     DISPOSITION:
      Moot




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory R. Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Thursday, July 23, 2020
                                                   (rah)
